Exhibit 10.1

** Certain information in this exhibit has been omitted and has been filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934.

ULS™ SUPPLY AND

MARKETING LICENSE AGREEMENT

between

KREATECH BIOTECHNOLOGY B.V.

and

IMMUNICON CORPORATION.



--------------------------------------------------------------------------------

INDEX

 

PARTIES   PREAMBLE   Article 1.   DEFINITIONS   6 Article 2.   GRANT AND
RESTRICTIONS OF LICENSE   8 Article 3.   TRADE NAMES AND TRADEMARKS   9 Article
4.   PATENT MARKING AND PRODUCT LITERATURE   10 Article 5.   CONFIDENTIALITY AND
PUBLICITY   11 Article 6.   SUPPLY AND MANUFACTURING   13 Article 7.  
ROYALTIES, ENTRANCE FEES AND SUPPLY PRICES   15 Article 8.   PAYMENTS AND
REPORTS   15 Article 9.   TECHNICAL ASSISTANCE   16 Article 10.   TERM AND
TERMINATION   16 Article 11.   INFRINGEMENT BY THIRD PARTIES   18 Article 12.  
REPRESENTATIONS AND WARRANTIES   19 Article 13.   INDEMNIFICATION   20
Article 14.   IMPROVEMENTS AND INVENTIONS   21 Article 15.   ASSIGNMENT   21
Article 16.   GOVERNING LAW AND JURISDICTION   22 Article 17.   MISCELLANEOUS  
22 Article 18.   EXECUTION   24

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 2 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A-1    PATENT RIGHTS   25 EXHIBIT A-2.1    PRODUCTS/LICENSEE   26
EXHIBIT A-2.2    PRODUCTS/KREATECH   26 EXHIBIT A-3    LICENSED PRODUCTS   27
EXHIBIT B    TERRITORY   28 EXHIBIT C    PRODUCT APPLICATION   29 EXHIBIT D   
MARKET SEGMENT   30 EXHIBIT E-1    TARGET AMOUNT   31 EXHIBIT E-2    LICENSEE’S
FORECASTS   32 EXHIBIT F    LIST OF RESELLERS   33 EXHIBIT G    TRADE NAMES AND
TRADEMARKS   34 EXHIBIT H    GENERAL TERMS OF SUPPLY   35 EXHIBIT I    PRODUCT
SPECIFICATIONS   38 EXHIBIT J-1    FEE(S)   39 EXHIBIT J-2    PAYMENTS FOR
LICENSED PRODUCTS   40 EXHIBIT K    REPORTS   41 EXHIBIT L    KREATECH’S
STANDARD FEES 2005/2006   42

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 3 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

PARTIES

by and between:

KREATECH BIOTECHNOLOGY B.V., a private company with limited liability
incorporated under the laws of the Netherlands, having its registered office and
principal place of business at (1032 LG) Amsterdam, the Netherlands, at Vlierweg
20, (hereinafter “KREATECH”)

and

Immunicon Corporation, a corporation incorporated under the laws of the state of
Delaware, USA having its principal place of business at 3401 Masons Mill Rd,
Suite 100 Huntingdon Valley, PA 19006, USA, (hereinafter “LICENSEE”)

Together also to be referred to as “Parties”;

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 4 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

PREAMBLE

WHEREAS, KREATECH represents that it is entitled to (sub)license certain
valuable patent rights and know-how relating to the versatile non-enzymatic
technology for the chemical labeling of bioorganic monecules, e.g. DNA, RNA,
proteins, oligonucleotides and nucleotides, known as the Universal Linkage
System (ULS™);

WHEREAS, KREATECH has a Market License Agreement with
[****************************************************
**************************************************************************],
granting KREATECH the right to use [*************************************] to
produce [******] labeling reagents, by using KREATECH’s Universal Linkage System
(ULS™),

WHEREAS, LICENSEE would like to have certain of its raw materials and products
processed by the ULS™ technology and would like to obtain a non-exclusive
license to market the ULS™-processed products under private label;

WHEREAS, KREATECH is able and willing to supply LICENSEE with such
ULS™-processed products and to grant such non-exclusive market license;

NOW, THEREFORE, in consideration of the foregoing and of the following terms,
conditions and promises, the Parties hereto agree as follows:

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 5 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

Article 1. DEFINITIONS

As used herein, the following terms shall have the following meanings, either
used in the singular or in the plural form:

 

1.1 “AFFILIATE” hall mean any corporation, company or other entity that directly
or indirectly controls, is controlled by, or is under common control with
KREATECH or LICENSEE. For the purpose of this definition, the word “control”
shall mean the direct or indirect ownership of more than fifty percent (50%) of
the outstanding voting stock or equity of the corporation, company, or other
entity.

 

1.2 “AGREEMENT” shall mean this ULS Supply and Marketing License agreement,
explicitly including all EXHIBITS.

 

1.3 CONTRACT YEAR” shall mean January 1 to December 31. The first CONTRACT YEAR
shall begin January 2, 2006.

 

1.4 “CHANGE OF CONTROL” means a change in control over the company of KREATECH
in a way that such control will be held by other parties than the parties having
such control at the Effective Date. For the purpose of this definition, the word
“control” shall mean the direct or indirect ownership of more than fifty percent
(50%) of the outstanding voting stock or equity of the corporation, company, or
other entity.

 

1.5 “EFFECTIVE DATE” means January 02 2006.

 

1.6 “END USERS” shall mean purchasers of LICENSED PRODUCTS for their own
internal use according to the PRODUCT APPLICATION within the MARKET SEGMENT and
within the TERRITORY.

 

1.7 “EXHIBIT” shall mean any schedule attached hereto and initialled by PARTIES
and which are herein incorporated by reference and made a part of this
AGREEMENT.

 

1.8 “IP RIGHTS/LICENSEE” shall mean all intellectual property rights relating to
PRODUCTS/LICENSEE, including but not limited to issued patents or pending patent
applications already assigned or exclusively licensed to LICENSEE, prior to the
execution of this AGREEMENT and all future patents and pending patent
applications that become assigned or exclusively licensed to LICENSEE following
execution of this AGREEMENT, where any such patent has neither expired nor been
held invalid by a court or other body of competent jurisdiction, from which no
appeal has been, or may be, taken, and where any such patent application has not
been abandoned, as well as all rights in technical information, know-how,
processes, procedures, protocols, techniques and formulas which are not covered
by such intellectual property rights but which are necessary for practicing the
aforementioned intellectual property rights.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 6 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

1.9 “KREATECH” shall mean Kreatech Biotechnology B.V. and its AFFILIATES.

 

1.10 “LICENSED PRODUCTS” shall mean the PRODUCTS/LICENSEE as modified by
KREATECH and the manufacture, use or sale of which is covered by one or more
claims of PATENT RIGHTS and/or PATENT RIGHTS/THIRD PARTY that has neither
expired, been abandoned nor been held invalid by a court or other body of
competent jurisdiction, from which no appeal has been, or may be, taken and
which LICENSED PRODUCTS are specified in Exhibit A3

 

1.11 “LICENSEE” shall mean Immunion Corporation and its AFFILIATES.

 

1.12 “MARKET SEGMENT” shall mean those segments of markets listed in EXHIBIT D.

 

1.13 “NET SALES” shall mean the gross revenues invoiced by LICENSEE from the
sale of LICENSED PRODUCTS less (i) regular trade and quantity discounts;
(ii) the costs for insurance and transportation; (iii) taxes, tariff duties and
value added taxes or other governmental levies and (iv) amounts allowed or
credited due to returns of defective products (which will never exceed the
original billing or invoice amount), as calculated in accordance with article 7
of this AGREEMENT.

 

1.14 “PATENT RIGHTS “ shall mean KREATECH’S rights in information or discoveries
covered by patents and/or patent applications, as listed in EXHIBIT A-1, and all
divisions, continuations, continuations-in-part, reissues, reexaminations or
extensions thereof, where any such patent has neither expired nor been held
invalid by a court or other body of competent jurisdiction, from which no appeal
has been, or may be, taken, and where any such patent application has not been
abandoned, as well as all rights in technical information, know-how, processes,
procedures, protocols, techniques and formulas which are not covered by patent
rights and/or patent applications but which are necessary for practicing the
aforementioned patent rights and/or patent applications.

 

1.15 “PRODUCT APPLICATION” shall mean the use of the LICENSED PRODUCTS for the
applications listed in EXHIBIT C.

 

1.16 “PRODUCTS/LICENSEE” shall mean the raw materials and products as specified
in EXHIBIT A-2.1 that are supplied by LICENSEE to KREATECH in order to produce
LICENSED PRODUCTS.

 

1.17 “PRODUCTS/KREATECH” shall mean the raw materials and products as specified
in EXHIBIT A-2.2 that are supplied or owned by KREATECH and which will be used
in order to produce LICENSED PRODUCTS.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 7 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

1.18 “RESELLER” shall mean any agent, distributor or other reseller, [listed in
EXHIBIT F], who purchases LICENSED PRODUCTS from LICENSEE for the sole
distribution to END USERS, where such LICENSED PRODUCTS are distributed to such
END USERS as supplied by KREATECH and are not being repackaged, derivatized,
modified quantitatively or qualitatively, incorporated into other commercial
offerings, or separated into individual components to sell separately, other
than explicitly authorized in this AGREEMENT, according to guidelines outlined
in a legal document that confirms the obligations of such RESELLER to LICENSEE.

 

1.19 “SUPPLY PRICE”shall mean the supply prices for the LICENSED PRODUCTS, as
indicated in EXHIBIT J-2.

 

1.20 “TARGET AMOUNT” shall mean the minimum annual volume of LICENSED PRODUCTS
to be purchased by LICENSEE, which is related to the agreed forecast and which
is specified in EXHIBIT E-1.

 

1.21 “TERRITORY” shall mean all countries and territories listed in EXHIBIT B.

 

1.22 “ULS TECHNOLOGY” shall mean the technology (partly) covered by PATENT
RIGHTS that consists of (i) the linkage of at least two entities through
coordination chemistry, (ii) removal of unreacted linkage compounds; and/or
(iii) the interaction of complexes produced as a result of (i) with at least an
other entity.

 

1.23 “PATENT RIGHTS/THIRD PARTY” shall mean all patents that have been granted
and will be granted from [**********], where any such patent has neither
expired, been abandoned nor been held invalid by a court or other body of
competent jurisdiction, from which no appeal has been, or may be, taken, as well
as any know-how relating to such patent(s), as far as such rights have been
licensed to KREATECH in the [**********], as such patents are specified in
Exhibit A-1.

Article 2. GRANT AND RESTRICTIONS OF LICENSE

 

2.1(a) KREATECH grants to LICENSEE under the PATENT RIGHTS and PATENT
RIGHTS/THIRD PARTY and LICENSEE accepts upon the terms and conditions as set
forth in this AGREEMENT, a royalty-bearing, non-exclusive, non-transferable
license, without the right to sub-license, strictly (i) to offer to sell, to
sell, to distribute, to import or to export the LICENSED PRODUCTS under private
label to RESELLERS or END USERS for the PRODUCT APPLICATION within the MARKET
SEGMENT in the TERRITORY and (ii) to internally use and to use or

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 8 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

     have used on its behalf, to perform services for LICENSEE’s customers and
collaborators, the LICENSED PRODUCTS for the PRODUCT APPLICATION within the
MARKET SEGMENT in the TERRITORY. For the avoidance of doubt, it is stated that
LICENSEE or its RESELLER is entitled to market the LICENSED PRODUCTS in its own
package and under its own private label, eventually in combination with other
(raw) materials, provided that such does not affect the (chemical) structure of
the LICENSED PRODUCTS.

 

2.1(b) The license granted in accordance with article 2.1(a) above does not –
without limitation— include the right (i) to make or further process LICENSED
PRODUCTS or (ii) to use LICENSED PRODUCTS in manners or for purposes other than
those explicitly authorized in article 2.1.(a) above, including but not limited
to acting outside the scope of the specified TERRITORY, PRODUCT APPLICATION or
MARKET SEGMENT or sell the LICENSED PRODUCTS to parties that are not RESELLERS
or END USERS.

 

2.2 No license under any patent or patent application other than those that
constitute PATENT RIGHTS is, or shall be deemed to have been, granted to
LICENSEE under this AGREEMENT.

 

2.3 Insofar necessary for the processing of PRODUCTS/LICENSEE into LICENSED
PRODUCTS, LICENSEE grants to KREATECH under IP RIGHTS/LICENSEE, and KREATECH
accepts upon the terms and conditions set forth herein, a non-exclusive license,
without the right to sub-license, to use the IP RIGHTS/LICENSEE solely for said
processing. LICENSEE will at any and all times timely and correctly supply
KREATECH with the required amount of PRODUCTS/LICENSEE needed for the production
of LICENSED PRODUCTS.

Article 3. TRADE NAMES AND TRADEMARKS

 

3.1 The LICENSED PRODUCTS will be sold under the private label of LICENSEE or
its RESELLER and not under any of KREATECH’s trade names or trademarks. LICENSEE
is only entitled to use KREATECH’s tradenames and trademarks as listed in
EXHIBIT G insofar such use reasonably arises from or relates to the sale,
distribution or other authorized form of use of the LICENSED PRODUCTS under this
AGREEMENT, provided that such use of trade names and trademarks will at any and
all times be carried out properly and in accordance with any instructions given
by KREATECH. LICENSEE will in any event identify KREATECH as the owner of the
trade names and trademarks.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 9 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

3.2 For any other use of the trade names and trademarks, LICENSEE will need
KREATECH’s prior written consent. LICENSEE is not entitled to register or
otherwise claim any rights to trade names, trademarks, domainnames or other
signs that are indentical or similar to KREATECH’s trade names and trademarks.

 

3.3 After termination of this AGREEMENT, for any reason whatsoever, LICENSEE
will immediately cease and not resume any and all use of the trade names and
trademarks, or in any other way refer to KREATECH except as may be required by
law or regulation.

Article 4. PATENT MARKING AND PRODUCT LITERATURE

 

4.1 LICENSEE shall indicate on the label of the LICENSED PRODUCTS that they are
“licensed from KREATECH Biotechnology B.V.”. LICENSEE shall identify the
LICENSED PRODUCTS used in the kits in accordance with Exhibit A-1, in LICENSEE’s
product literature associated with the kits and on the appropriate kit label, as
well as advertising literature, including web based promotional literature
describing the kits. LICENSEE shall indicate KREATECH as the owner of the PATENT
RIGHTS/KB and related trademarks and brand names, and indicate that the products
are provided under license from KREATECH in its product literature and
advertising literature associated with the kits, including web based promotional
literature.

 

4.2 With respect to all sales in the United States, LICENSEE shall mark all
LICENSED PRODUCTS in accordance with the statutes of the United States relating
to the marking of patented articles (see 35 U.S.C. § 287). This shall include
marking the LICENSED PRODUCTS with the words “patent” or the abbreviation
“pat.”, followed by the number of all U.S. patents that constitute PATENT
RIGHTS, or when, from the character of the article, this cannot be done, by
fixing to it, or to the package wherein one or more of the articles is
contained, a label containing a like notice. LICENSEE shall also comply with all
such marking provisions as may be permitted or required under the laws of
countries outside the United States, as soon as LICENSEE becomes aware or
reasonably should be aware of such provisions.

 

4.3 Notwithstanding the above, the labeling will at all times meet with the
specifications as set forth in Exhibit A-1. LICENSEE will timely and correctly
provide the labels and other materials and information as specified in Exhibit
I. Furthermore, LICENSEE will ensure that the RESELLERS appointed by LICENSEE
will also meet with the terms and conditions concerning labeling as laid down in
this Agreement and will therefore not, without limitation, remove or change the
labeling or the packaging.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 10 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

4.4 Insofar the IP RIGHTS/LICENSEE require any specific product marking or
labeling, LICENSEE gurantees that it will use its reasonable efforts to fully
and correctly comply with such requirements.

 

4.5 In the event the product marking will be carried out by KREATECH, LICENSEE
ensures to timely and correctly provide the labels and other materials and
information necessary for such product marking.

Article 5. CONFIDENTIALITY AND PUBLICITY

 

5.1 Each party acknowledges and agrees that it may receive certain information
which it considers to be confidential, originating from the other party
(hereinafter the “Donor Party”).

 

5.2 “Confidential Information” shall mean all information regarding the PATENT
RIGHTS, IP RIGHTS\LICENSEE, LICENSED PRODUCTS, PRODUCTS\LICENSEE or
PRODUCTS\KREATECH that is received by a party to this AGREEMENT (hereinafter the
“Receiving Party”) from the Donor Party, and all other information from or
concerning the Donor Party that must reasonably be regarded as having a
confidential nature, except for information that:

 

  (a) was in the public domain prior to the receipt under this AGREEMENT, or
thereafter becomes part of the public domain through no fault of the Receiving
Party;

 

  (b) the Receiving Party can show by credible written evidence was in its
possession at the time of receipt without an obligation of confidentiality; or

 

  (c) is received by the Receiving Party from a third party that is not under an
obligation to maintain the information in confidence; or

 

  (d) after disclosure, is received by the Receiving Party from a third party,
unless the Receiving Party knows or could anticipate that such party was not
entitled to receive and/or transfer the information concerned.

 

     All Confidential Information transmitted under this AGREEMENT shall where
possible be marked or identified by the Donor Party as “Confidential” or similar
notice at the time of its disclosure under the terms of this AGREEMENT, but the
failure to so mark information disclosed hereunder shall not prevent the
information disclosed from being Confidential Information.

 

5.3 All Confidential Information received under this AGREEMENT shall be
maintained by the Receiving Party in confidence, shall not be disclosed to any
other person or entity and shall not be used by the Receiving Party, in each
case except as expressly provided by this AGREEMENT without prior written
approval of the Donor Party. The obligation of the Receiving Party to maintain
Confidential Information in

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 11 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

     confidence shall be considered satisfied if the Receiving Party takes the
same steps to maintain such Confidential Information in confidence that it takes
with respect to its own confidential information, but in no event less than a
reasonable degree of care.

 

5.4 Upon the request of the Donor Party, all physical material, including, but
not limited to, chemical samples, documents, drawing, models, computer diskettes
and sketches, containing Confidential Information shall be returned to the Donor
Party prior to or immediately upon any termination of this AGREEMENT or before
the expiration hereof, except that the Receiving Party’s Legal Department may
keep one copy of the Confidential Information in its files solely for the
purpose of Receiving Party determining its compliance with its obligations under
this AGREEMENT.

 

5.5 The Parties to this AGREEMENT understand and agree that all intellectual
property rights, including but not limited to copyrights and patent rights, or
trade secret rights relating to Confidential Information of the Donor Party are
and shall remain the property of the Donor Party, and that no transfer or
license of any such rights is made solely by the disclosure of Confidential
Information under this AGREEMENT.

 

5.6 The Receiving Party may disclose Confidential Information of the Donor Party
to third parties if, and to the extent that, (i) such disclosure is required by
law or regulations, or (ii) such disclosure is necessary to achieve the
objectives of this AGREEMENT and such third party has been informed of the
confidentiality of the Confidential Information and the obligations under this
AGREEMENT as to confidentiality and has agreed in writing to be bound to
maintain such Confidential Information in confidence under terms and conditions
substantially equivalent, in all material respects, to the obligations of a
Receiving Party hereunder with respect to Confidential Information . The
Receiving Party shall remain liable to the Donor Party for any unauthorized
disclosures of Confidential Information by a third party who obtained the
Confidential Information from the Receiving Party in accordance with this
article 5.6.

 

5.7 The Receiving Party hereby indemnifies and holds harmless the Donor Party
against any loss resulting from unauthorized disclosure or use of the
Confidential Information by the Receiving Party, its employees, its agents, or
others to whom the Confidential Information has been disclosed by the Receiving
Party. No indemnity payments hereunder relieve the Receiving Party or any third
party from liability under applicable laws, such as intellectual property
rights, including but not limited to patents and copyrights, or trade secret
laws, and such payments do not constitute any grant or continuation of grant of
any express or implied license or covenant not to sue under any intellectual
property rights, including but not limited to patents and copyrights, or trade
secrets of the Donor Party.

 

5.8 Neither LICENSEE nor KREATECH shall not make any public announcements

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 12 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

     regarding this AGREEMENT or the subject matter thereof without the prior
written approval of both parties; provided, however that LICENSEE may make such
announcements and other disclosures without the prior consent of KREATECH as may
be deemed necessary by its legal counsel to comply with applicable laws or
regulations or requirements of any exchange or market on which LICENSEE’s stock
or other securities may be listed. Manuscripts for any proposed (scientific)
publications by either party will be timely submitted to the other party,
meaning that the other party will at least have 30 days before the intended
publication, in order to either give or deny its written approval as meant
above, as well as exercise its right to review and to comment upon the
publication in order to protects its Confidential Information, know-how and
intellectual property rights, in the broadest sense.

 

5.9 If required by law, rule, regulation or order of any government, government
agency or court, the Receiving Party may disclose Confidential Information of
the Donor Party, but will give adequate prior written notice of such disclosure
to the Donor Party to permit the Donor Party to intervene and to request
protective orders or other confidential treatment for its Confidential
Information.

 

5.10 The obligations of confidentiality of a party hereunder with respect to
Confidential Information shall exist while this AGREEMENT is in force and for a
period of five (5) years thereafter.

Article 6. SUPPLY AND MANUFACTURING

 

6.1 KREATECH agrees to sell and supply to LICENSEE such quantities of the
LICENSED PRODUCTS as LICENSEE may order in accordance with this AGREEMENT, more
specifically in accordance with LICENSEE’s forecasts (see EXHIBIT E-2). LICENSEE
acknowledges that, in the event its purchase orders of LICENSED PRODUCTS
substantially exceed the TARGET AMOUNT according to the agreed forecast, the
specifications, especially with regard to delivery times and other
specifications depending on the available production capacity, may deviate and
will be agreed upon between Parties in good faith.

 

6.2 KREATECH’s general terms of supply, attached hereto as EXHIBIT H, are
applicable to the sales and supply of the LICENSED PRODUCTS, and the terms and
conditions set forth in said EXHIBIT H are incorporated herein by reference and
made a part of this AGREEMENT. In the event of a conflict between the general
terms of supply set forth in EXHIBIT H and the provisions of this AGREEMENT, the
provisions of this AGREEMENT will prevail.

 

6.3 The LICENSED PRODUCTS will meet with the product specifications as set forth
in EXHIBIT I.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 13 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

6.4 LICENSEE will place its orders for the LICENSED PRODUCTS 60 (sixty) days in
advance specifying quantities sufficient to perform 500 tests. LICENSEE
acknowledges that, in the event its orders of LICENSED PRODUCTS substantially
exceed its forecasts, the specifications, especially with regard to delivery
times and other specifications depending on the available production capacity,
may deviate and will be agreed upon between Parties in good faith.

 

6.5.1 KREATECH’s liability for the LICENSED PRODUCTS will be limited to the
product specifications laid down in EXHIBIT I and as specified in the general
terms of supply. LICENSEE itself will ensure adequate provisions in case of
(product) liability outside the scope of the specifications guaranteed by
KREATECH and will fully indemnify and hold KREATECH harmless against any and all
claims of RESELLERS, END USERS or third parties in this respect.

 

6.5.2 In the event that KREATECH is not able to fullfill its production
obligations to LICENSEE, KREATECH agrees, at the election of KREATECH, to (a)
have LICENSED PRODUCTS manufactured on behalf of LICENSEE by a third party
selected by KREATECH or (b) allow, and transfer temporarily all know-how that
may be necessary, to allow LICENSED PRODUCTS to be manufactured by LICENSEE or
by a third party on behalf of LICENSEE, for the purpose of marketing, sale
and/or distribution in the TERRITORY, in the event that KREATECH fails to supply
the forecasted quarterly volumes for more than ninety (90) successive days. In
this case, however, LICENSEE shall be obliged to purchase from KREATECH what
KREATECH is able to supply of the minimum purchase quantities ordered by
LICENSEE, such that know-how temporarily transferred by KREATECH shall only be
used for production of the quantity ordered that KREATECH is unable to supply.
In such event, KREATECH is obliged to provide all necessary know-how for
manufacturing of the LICENSED PRODUCTS to the third party or LICENSEE, as
applicable. The third party or LICENSEE shall cease manufacturing of LICENSED
PRODUCTS when KREATECH is able again to supply the minimum forecasted quarterly
volumes.

 

6.5.3 KREATECH agrees, at the election of KREATECH, to (a) have the LICENSED
PRODUCTS manufactured on behalf of LICENSEE by a third party selected by
KREATECH or (b) allow the LICENSED PRODUCTS to be manufactured by LICENSEE or by
a third party on behalf of LICENSEE, for the purpose of marketing, sale and/or
distribution in the TERRITORY, in the event that either (i) KREATECH ceases to
do business or (ii) KREATECH, its equity or the assets of the business to which
this Agreement relates is acquired by a third party and such third party decides
to discontinue to fulfil the obligations in relation to this Agreement. In such
event KREATECH is obliged to provide all necessary know-how for manufacturing of
the LICENSED PRODUCTS to such third party or LICENSEE, as applicable.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 14 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

6.5.4 KREATECH guarantees that in order to meet with its obligations under
paragraphs 6.6 and 6.7, it will maintain complete and accurate records and
Standard Operating Procedures regarding the manufacturing processes for the
LICENSED PRODUCTS that will allow a third party reasonably skilled in the field
to produce the LICENSED PRODUCTS. Upon reasonable prior written notice to
KREATECH, and during KREATECH’s normal business hours, KREATECH shall allow an
authorized representative of LICENSEE to review and inspect such Standard
Operating Procedures at LICENSEE’s expense, and no more frequently than once
each CALENDER YEAR. If in LICENSEE’s reasonable opinion such Standard Operating
Procedures are not in compliance with this Paragraph 6.8, LICENSEE shall so
notify KREATECH with a reasonably detailed explanation of the
deficiencies. KREATECH shall promptly review such notification, and if the
explanation of the deficiencies is confirmed to be appropriate, correct any such
deficiencies, and allow LICENSEE to re-inspect such Standard Operating
Procedures for compliance with this provision.

Article 7. ENTRANCE FEES, PRICING

 

7.1 In consideration of the rights and licenses granted under this AGREEMENT
LICENSEE shall pay to KREATECH the nonrefundable entrance fee(s) as mentioned in
EXHIBIT J-1.

 

7.2 KREATECH and LICENSEE agree to the pricing schedule as described in EXHIBIT
J-2.

 

7.3 The SUPPLY PRICES may be requested to be adjusted by KREATECH once per
CONTRACT YEAR, by giving one month written notice. The maximum increase shall be
no greater than the increase in the Producer Price Index as published in the
Wall Street Journal for the CONTRACT YEAR of the adjustment. In the event of any
unforeseen price increase in raw materials, LICENSEE agrees to in good faith
consider such unforeseen price increase in raw materials as an exception to the
foregoing maximum price increase.

Article 8. PAYMENTS AND REPORTS

 

8.1 During the term of this AGREEMENT and for one (1) year thereafter, LICENSEE
will keep complete and accurate records of its sales of the LICENSED PRODUCTS
and the related NET SALES to be made according to the following paragraphs. To
facilitate such record keeping, all LICENSED PRODUCTS sold shall bear a serial
number or lot number displayed in an easily accessible location.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 15 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

8.2(a) Within forty-five (45) days from December 31 of each CONTRACT YEAR,
LICENSEE shall furnish KREATECH with a report including the information as set
forth in EXHIBIT K hereto. The report shall be prepared or verified by
LICENSEE’S officer responsible for preparing financial statements or by
LICENSEE’S Certified Public Accountant or the equivalent thereof.

 

8.2(b) Concurrently with such annual reports, provided for in article 8.2(a)
above, LICENSEE shall pay KREATECH, as herein provided, the amount shown thereon
to be due.

 

8.3 All payments as set forth in this AGREEMENT shall be computed in EURO’s,
unless explicitly agreed upon in writing otherwise.

 

8.4(a) LICENSEE’S records and books as meant in article 8.1 above, will be open
to examination by a certified public accountant designated and paid for by
KREATECH and acceptable to LICENSEE. Such inspection of the records and books
shall be requested for in writing at least five (5) business days in advance.

 

8.4(b) If such certified public accountant, designated by KREATECH, shows that
there is an accounting difference of more than 5% to KREATECH’s disadvantage for
the audited period, the reasonable costs for the accountant will be borne by
LICENSEE.

 

8.5 All payments due to KREATECH as set forth in this AGREEMENT shall, if
overdue, bear interest until payment at an annual rate of twelve percent
(12%) computed from the date when the payment became overdue; provided, however,
that if such twelve percent (12%) rate shall be in excess of that allowed by
applicable law, then the highest rate permitted by law shall apply.

Article 9. TECHNICAL ASSISTANCE

 

9.1 KREATECH will provide technical assistance, upon request, to LICENSEE or its
RESELLERS relating to the use of the LICENSED PRODUCTS which shall be charged at
its standard hourly rates. The standard hourly rates for the current CONTRACT
YEAR are mentioned in EXHIBIT L hereto.

Article 10.TERM AND TERMINATION

 

10.1 This AGREEMENT has been entered into and will come into force only as of
the EFFECTIVE DATE and will remain in force until expiration of the last patent
of the PATENT RIGHTS, unless it will be prematurely terminated in accordance
with the article 10.2 or the article 10.3 below.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 16 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

10.2 In the event either of the Parties shall fail or refuse to perform any of
its material obligations hereunder, the other party may, without waiving any
other contractual or statutory rights, provide the defaulting party with written
notice specifying the particulars of such failure or refusal and demanding that
such default be remedied within a ninety (90) day period, which period must be
specified in said notice. If the default will not fully and correctly be
remedied within the period set forth in the notice of default, the
non-defaulting party may immediately terminate this AGREEMENT out-of-court upon
further written notice to the defaulting party, notwithstanding its other
rights, such as its rights to claim for full and/or additional compensation of
damages.

 

10.3 This AGREEMENT may be immediately terminated by KREATECH by giving written
notice to LICENSEE, if (i) LICENSEE admits in writing its inability to pay its
debts generally as they become due, files a petition in bankruptcy or under any
other insolvency act, makes an assignment for the benefit of its creditors, or
upon a petition in bankruptcy or for the appointment of a receiver being filed
against it, fails to have the petition or appointment dismissed or vacated
within sixty (60) days from the date thereof, or (ii) LICENSEE assigns its
rights under this AGREEMENT in violation of article 15.1 hereof, or
(iii) LICENSEE is determined by a final judgment of a judicial proceeding from
which no appeal can be or is taken to have acted outside the scope of the
license(s) granted under this AGREEMENT and thus violates one or more of the
PATENT RIGHTS.

 

10.4(a)  

Upon termination of this AGREEMENT, for whatever reason, LICENSEE will
immediately cease to use any and all (intellectual) property owned or controlled
by KREATECH and will return all materials owned by KREATECH. No termination of
this AGREEMENT shall relieve the Parties of their confidentiality and secrecy
obligations pursuant to this AGREEMENT and all other obligations that from their
nature are destined to survive termination of this AGREEMENT.

 

10.4(b)   Upon termination of this AGREEMENT, with the exception of termination
for the reason as set forth in article 10.3 under (ii) above, LICENSEE is
entitled to sell off its stock of LICENSED PRODUCTS, provided that LICENSEE will
pay to KREATECH any payments due KREATECH up to the date of termination.

 

10.5 This Agreement may be terminated by LICENSEE for any reason or for no
reason by giving one hundred and twenty (120) days written notice to KREATECH.
In this event LICENSEE shall comply with all its financial obligations to
KREATECH within a period of twelve (12) months after termination of this
Agreement, and LICENSEE is not entitled to receive refund of any payments made
under the Agreement.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 17 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

10.6 Subject to the provisions of this the section 10.6, the portion of this
Agreement, solely as it relates to PATENT RIGHTS/THIRD PARTY, may be terminated
by KREATECH at any and all times without any obligation to pay for damages or
any other form of compensation, by giving written notice to LICENSEE, solely in
the event of termination of the [**************], for whatever reason. KREATECH
shall use its best efforts to maintain the [**************] in full force and
effect during the term of this Agreement. KREATECH shall indemnify and hold
harmless LICENSEE from and against any judicially enforceable claims, damages
and any economic loss resulting from any third party legal action against
LICENSEE from any failure by KREATECH to maintain the [************] and the
licenses granted thereunder in full force and effect during the term of this
Agreement. In the event that the [***************] is terminated, KREATECH shall
immediately inform LICENSEE of that fact and will use its best efforts to find
an equivalently performing [***] to that which is the subject matter of the
[**********], to be supplied to LICENSEE with materially equivalent rights as
set forth in this Agreement, at no cost to LICENSEE. Additionally KREATECH shall
maintain in its inventory sufficient [*********] to supply LICENSEES needs for
18 months based on LICENSEE’s forecast .

Article 11. INFRINGEMENT BY THIRD PARTIES

 

11.1 LICENSEE will notify KREATECH within twenty (20) business days of any
actual or potential infringement or misappropriation by a third party of any
PATENT RIGHT of which LICENSEE becomes aware. Within ninety (90) days after the
date of receipt of LICENSEE’S notice, KREATECH will notify LICENSEE as to what,
if any, action KREATECH intends to take with respect to such actual or potential
infringement.

 

11.2(a)  

If KREATECH elects to take any action in accordance with article 11.1 above, and
if the actual or potential infringement or misappropriation of any PATENT RIGHT
does not involve the actual or potential infringement or misappropriation of any
IP RIGHT/LICENSEE, then KREATECH will have exclusive control over the same and
will be entitled to retain the proceeds of any judgment or settlement recovered
in connection with the alleged infringement or misappropriation by a third
party.

 

11.2(b)   If KREATECH elects to refrain from taking any action, LICENSEE will
have the right, upon notice to KREATECH and at LICENSEE’S expense, to proceed
against the alleged infringement or misappropriation and to retain the proceeds
of any judgment or settlement recovered in connection therewith.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 18 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

11.2(c)   If LICENSEE indicates that the actual or potential infringement or
misappropriation of any PATENT RIGHT also involves the actual or potential
infringement or misappropriation of any IP RIGHT/LICENSEE, then KREATECH shall
obtain the approval of LICENSEE in the control over and/or settlement of the
same, and the Parties will determine a formula for the distribution of the
proceeds of any judgment or settlement recovered in connection with the alleged
infringement or misappropriation by a third party which formula shall reflect
the relative participation of the Parties, and proportionate damages, if any,
that are granted. 11.2(d)   In any infringement suit or dispute, the Parties
will reasonably cooperate with each other, by permitting the other Party access
to its relevant personnel, records, papers, samples, specimens and any and all
other relevant information and material, such at the expense of the Party
initiating such action.

 

Article 12. WARRANTIES AND LIABILITY

 

12.1 KREATECH represents and warrants that at the Effective Date (i) it has the
right to grant the license(s) as set forth in this AGREEMENT and that it shall
maintain such right in full force and effect at all times while this AGREEMENT
is in effect; and (ii) the PATENT RIGHTS represent all patent rights owned by
KREATECH required to use the ULS TECHNOLOGY for manufacturing and use and sale
by LICENSEE, of the LICENSED PRODUCTS under this Agreement; and (iii) there are
no claims of third parties alleging patent infringement pending in any court
against KREATECH with respect to the exploitation, including the manufacturing,
marketing, sale and use, of the PATENT RIGHTS and to the best of the knowledge
of KREATECH, no third party has expressed in writing to KREATECH an intention to
bring any claim of patent infringement with respect to the PATENT RIGHTS.
KREATECH fully indemnifies and holds LICENSEE harmless against any and all third
party claims relating to or arising out of any of the aforementioned claims by
any third party , including but not limited to any claims relating to or arising
out of any breach by KREATECH of its warranty as set forth in this Article 12.1,
above. Such indemnification is conditioned upon (i) prompt written notice of the
claim; and (ii) reasonable assistance of LICENSEE, at KREATECH’s expense, in
connection with such defense, and (iii) LICENSEE providing KREATECH with the
sole control over the defense or settlement of such claim.

 

12.2 Except as expressly set forth in this Article 12, KREATECH makes no
representations and extends no warranties, express or implied, and assumes no
responsibility whatsoever with respect to (i) the suitability, completeness or
accuracy or the merchantability or fitness for a particular purpose of the
LICENSED PRODUCTS and all relating materials, such as any documentation; and
(ii) the marketing of the

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 19 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

     LICENSED PRODUCTS not being subject to claims by a third party for
infringement of said third party’s proprietary rights; and (iii) the scope,
validity or enforceability of any of the PATENT RIGHTS.

 

12.3 KREATECH warrants that it will manufacture the LICENSED PRODUCTS with the
greatest possible care and by using the highest industry standards and
furthermore that the manufacturing process as well as the products thereof meet
with the agreed specifications and all requirements under the applicable
regulations.

 

12.4 LICENSEE warrants that (i) the PRODUCTS/LICENSEE supplied to KREATECH meet
with all agreed specifications and all requirements under the applicable
regulations; and (ii) it will comply with all laws and regulations concerning
the marketing of the LICENSED PRODUCTS; and (iii) if applicable, it has the
right to grant the license with regard to the IP RIGHTS/LICENSEE as meant in
Article 2.3.

 

12.5 LICENSEE will not make any direct or indirect statements as to the
technical features or capabilities of the LICENSED PRODUCTS beyond the
information, provided by KREATECH or without KREATECH’S prior written approval
of such statement.

Article 13. LIABILITY AND INDEMNIFICATION

 

13.1 Except as set forth in Article 12, KREATECH will only be liable with
respect to any claim for loss or damage involving a LICENSED PRODUCT in the
event of gross negligence or intention of KREATECH causing such loss or damage.
In such event, KREATECH will only be liable for the direct damages, strictly
meaning (i) the reasonable costs made to have KREATECH’S performance meet with
its obligations under this AGREEMENT; and (ii) the reasonable costs to be made
in order to prevent or to limit the damages caused; and (iii) the reasonable
costs to determine the liability and the nature and scope of the damages; and
(iv) the reasonable costs to be made in order to seek for any remedy out of
court. In no event shall KREATECH be liable for any indirect damages.

 

13.2 In all other events KREATECH shall not be liable for any loss, damage,
injury (including, to the full extent permitted by law and no further, personal
injury or death), demand or expense, direct or indirect, resulting from any act
or omission that can be contributed to by KREATECH or any other cause and
arising out of or in connection with the marketing and use of LICENSED PRODUCTS
by LICENSEE or its RESELLERS or END USERS.

 

13.3 LICENSEE fully indemnifies and holds KREATECH and its licensor harmless
against any and all third party claims relating to or arising out of any act or
omission by

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 20 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

     LICENSEE, including but not limited to any claims relating to or arising
out of any statements as meant in Article 12.5, above. Such indemnification is
conditioned upon (i) prompt written notice of the claim; and (ii) reasonable
assistance in connection with such defense, and (iii) KREATECH providing
LICENSEE with the sole control over the defense or settlement of such claims.

 

13.4 LICENSEE agrees to hold harmless, defend and fully indemnify KREATECH
against all damage, claim, expense and liability, including attorney fees,
arising in any way from the use and modification of the LICENSED PRODUCTS, or
any other act, attributable to LICENSEE, which results in a claim against
KREATECH by its licensor.

Article 14. IMPROVEMENTS AND INVENTIONS

 

14.1 Any inventions or improvements that are made by or assigned to KREATECH
during the term of this AGREEMENT that directly relate to the subject matter
claimed in the PATENT RIGHTS and/or to the application of the ULS™ TECHNOLOGY
are the sole and entire property of KREATECH.

 

14.2 Any inventions or improvements that are made during the term of this
AGREEMENT that directly relate to the subject matter claimed in the IP
RIGHTS/LICENSEE and does not relate in any way to the subject matter claimed in
the PATENT RIGHTS and/or the ULS TECHNOLOGY are the sole and entire property of
LICENSEE.

 

14.3 In the event any invention or improvement will lead to a new PATENT RIGHT,
KREATECH shall have the right to file for patent protection at its own risk and
expense, provided, however, that if KREATECH obtains a patent right in any
country, KREATECH, at the request of LICENSEE, shall grant to LICENSEE a license
to use the subject matter of such inventions or improvements on additional,
commercially reasonable terms in a writing which shall be appended to this
AGREEMENT that will be negotiated in good faith by the Parties. In the event any
invention or improvement as meant in article 14.2 above will lead to a new IP
RIGHT/LICENSEE, LICENSEE shall have the right to seek protection for such right
at its own risk and expense.

Article 15. ASSIGNMENT

 

15.1 This AGREEMENT shall not be assigned by either Party to this AGREEMENT to a
third party without the other Party’s prior written consent; except that,
however, either Party may assign this AGREEMENT to a third party with which it
merges or consolidates, or to which it transfers all or substantially all of its
assets, without obtaining the other Party’s consent. This AGREEMENT shall be
binding on and inure to the benefit of the Parties hereto and their successors
and permitted assigns.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 21 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

Article 16. GOVERNING LAW AND JURISDICTION

 

16.1 This AGREEMENT shall be governed by and construed in accordance with the
laws of The Netherlands. In any action or proceeding to enforce this AGREEMENT,
the prevailing party shall be entitled to its reasonable attorneys’ fees and
costs.

 

16.2 Parties shall utilize their best efforts to resolve any disputes arising in
connection with this AGREEMENT by mutual consultation.

 

16.3 In the event Parties are unable to agree on an amicable solution, any
dispute: a) if brought by LICENSEE shall be finally settled under the Rules of
Conciliation and Arbitration of the International Chamber of Commerce by a
single arbitrator appointed in accordance with said Rules. The arbitration
proceeding shall take place in Amsterdam, The Netherlands and shall be conducted
in the English language. Parties expressly waive their right to any judicial
review or appeal of the arbitrator’s decision in accordance with Article 24 of
the Rules of Conciliation and Arbitration of the International Chamber of
Commerce; and b) if brought by KREATECH shall be finally settled under the Rules
of the American Arbitration Association by a single arbitrator appointed in
accordance with said Rules. The arbitration proceeding shall take place in
Philadelphia, Pennsylvania, USA and shall be conducted in the English language.
Parties expressly waive their right to any judicial review or appeal of the
arbitrator’s decision in accordance with the Rules of the American Arbitration
Association.

 

16.4 Notwithstanding the foregoing, the Parties will not be required to
arbitrate any disputes involving equitable relief or intellectual property
rights, which actions may be brought in any court of competent jurisdiction in
the country in which any such right to equitable relief arose or such
intellectual property rights exist.

Article 17. MISCELLANEOUS

 

17.1 Should IMMUNICON intend to have a LICENSED PRODUCT that is intended for use
by non-IMMUNICON facilities (for example by IMMUNICON customers), upon request
of IMMUNICON, KREATECH and IMMUNICON shall negotiate in good faith a
supplemental written agreement that shall address the requirements of such
LICENSED PRODUCT, and the terms and conditions under which such LICENSED PRODUCT
shall be supplied by KREATECH. It is envisioned that this future contemplated
LICENSED PRODUCT shall enable users of IMMUNICON Systems to perform testing at
their respective facilities. Both parties further agree to negotiate in good
faith customary business terms in the sharing of revenue which may include but
not be limited to royalties, licensing fees, and minimum purchase commitments.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 22 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

17.2 This AGREEMENT constitutes the entire and only agreement between the
Parties for the LICENSED PRODUCTS and all other prior negotiations,
representations, agreements and understandings are superseded hereby.

 

17.3 This AGREEMENT may only be amended in writing signed by both Parties,
making specific reference to this AGREEMENT and the clause to be modified.

 

17.4 If any provision of this AGREEMENT is held null, void or unenforceable,
such provision shall not render this AGREEMENT or any other provision thereof
null, void or unenforceable. In the event a provision of this AGREEMENT is held
to be void or unenforceable, the Parties shall negotiate in good faith so that
such void or unenforceable provision may be replaced by another provision of
similar, but enforceable, effect. If such a replacement is not possible or
cannot be agreed upon, the Parties will negotiate in good faith so that the
value of this AGREEMENT to both Parties remains the same despite the loss of the
provision held to be void or unenforceable.

 

17.5 No provision of, right, power or privilege under this AGREEMENT shall be
deemed to have been waived by any act, omission or acquiescence on the part of
either Party, but only in an instrument in writing signed by an authorized
representative of the Party against whom the waiver is sought to be enforced. No
waiver by a Party of any breach or default of any provision of this AGREEMENT by
the other Party shall be effective as to any other breach or default, whether of
the same or any other provision of this AGREEMENT, whether occurring prior to,
concurrent with, or subsequent to such waiver.

 

17.6 Any notice required to be given under this AGREEMENT shall be in writing
and shall be deemed to have been received on the day such notice is transmitted
by facsimile to the correct facsimile number, or three days after deposit in the
mail, postage prepaid for first class mail, whichever occurs first. All mail
shall be addressed as follows:

 

If to LICENSEE:    IMMUNICON CORPORATION    Attention: Chief Executive Officer
   3401 Masons Mill Road, Suite 100    Huntingdon Valley, PA 19002    USA With a
copy to:    Chief Counsel    Tel: 215 830 0777    Fax: 215 914 1117

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 23 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

If to KREATECH:    KREATECH Biotechnology B.V.    Attention: Chief Operations
Officer    P.O. Box 37078    1030 AB Amsterdam    The Netherlands With a copy
to:    Manager IPR & Licensing    Tel: + 31 20 6919181    Fax: + 31 20 6963531

or to such other address as may be specified by either Party from time to time
in a written notice.

Article 18. EXECUTION

IN WITNESS WHEREOF, the Parties have caused this AGREEMENT to be executed by
their duly authorized officers, whereupon following execution by officers of
both Parties, this AGREEMENT shall be effective as of the EFFECTIVE DATE.

 

Immunicon Corporation     KREATECH Biotechnology B.V.

/s/ Edward L. Erickson

   

/s/ Herman H. Volkers

By:   Edward L. Erickson     By:   Herman H. Volkers Title:   Executive Chairman
    Title:   Chief Operations Officer

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 24 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A1 – PATENT RIGHTS

All PATENT RIGHTS are listed below:

KREATECH patent numbers

 

•   US 5,580,990

 

•   EP 0,539,466

 

•   JP 3,512,792

 

•   US 5,714,327

 

•   US 5,985,566

 

•   US 6,133,038

 

•   EP 1,019,420

 

•   AU 724320

 

•   ME 220744

 

•   NZ 307633

 

•   US 6,797,818

 

•   EP 0,937,090

 

•   AU 726692

 

•   ME 216016

 

•   NZ 334803

[*****************]

 

•   [***]

 

•   [***]

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 25 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A2.1 – PRODUCTS/LICENSEE

[***]

[***]

[***]

[***]

EXHIBIT A2.1 – PRODUCTS/KREATECH

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 26 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT A3 – LICENSED PRODUCTS

[***]

[***]

[***]

[***]

[***]

Or

PRODUCTS metioned in Exhibit A2.1 and A2.2 [******************] mentioned in
Exhibit J-1

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 27 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT B – TERRITORY

The TERRITORY has been agreed upon as follows:

World Wide

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 28 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT C – PRODUCT APPLICATION

The PRODUCT APPLICATION has been agreed upon as follows:

Manual and/or automated Fluorescent In-Situ Hybridization testing only for use
on or in combination with Immunicon’s imaging technology and instrument
platforms, explicitly excluding (micro)array testing.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 29 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT D – MARKET SEGMENT

The MARKET SEGMENT has been agreed upon as follows:

Molecular cytogenetic testing (research and clinical), including LICENSED
PRODUCTS for tests performed in or on behalf of LICENSEE’s laboratory
facilities. Testing in LICENSEE’s laboratories for external use, such as for
third parties, is considered as the sale of LICENSED PRODUCTS.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 30 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT E1 – TARGET AMOUNT

TARGET AMOUNTS based on the forecasts as meant in EXHIBIT E2 hereafter.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 31 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT E2 – LICENSEE’S FORECASTS

LICENSEE shall provide a TARGET AMOUNT forecast to KREATECH for the first time
at signing this AGREEMENT, and thereafter by the first day of the last month of
each quarter (March 1st, June 1st, September 1st, and December 1st). Each TARGET
AMOUNT forecast shall include the quantities for the LICENSED PRODUCTS to be
purchased during the subsequent four quarters. The quantity of the first quarter
is the minimal purchase commitment for said quarter by LICENSEE to KREATECH for
the LICENSED PRODUCTS. The quantity of the second quarter is still binding
within a range of plus / minus 20 (twenty) %.

The TARGET AMOUNT forecast for the first period will be as described in Exhibit
J2.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 32 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT F – LIST OF RESELLERS

To be updated on a periodic basis.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 33 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT G – TRADE NAMES AND TRADEMARKS

The trademarks, trade names and (brand) names that may be used by LICENSEE
within the scope of this AGREEMENT are:

Trademarks:

  •   ULS™

 

  •   KREATECH®

Trade names:

 

  •   Kreatech (Biotechnology B.V.)

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 34 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT H – GENERAL TERMS OF SUPPLY

 

1 Licensor agrees to sell and Licensee agrees to purchase for resale all its
requirements of the Contract Products upon the terms and conditions set forth in
this Agreement. The Contract Products shall be manufactured by Licensor with all
necessary skill and expertise using properly qualified and experienced
personnel, so as to accord with the specifications set out in EXHIBIT I attached
and the provisions of Article 7.1 through 7.4 below.

 

2 At or before the signing of this Agreement and on a quarterly basis thereafter
the Licensee will provide the Licensor with an annual forecast of its Contract
Products. This will be broken down into quarterly quantities and Licensee will
place firm purchase orders to cover each calendar quarter’s requirements, at
least two month before each quarter commences. Licensor undertakes to supply
Licensee with the Contract Products specified in such orders in accordance with
the instructions as to method of delivery, quantity and dates contained in the
orders.

 

3 In the event that Contract Products fail any agreed QC or suitability tests
after delivery, with the report of the failure to be within 30 days of the
delivery to the Ultimate Consumers, the Licensor will within reasonable time of
notification in writing deliver a replacement consignment from a separate batch
without additional delay to Licensee. Both parties will cooperate to reach an
understanding as to why the original batch failed the agreed test.

 

4 Payment will be made by Licensee to Licensor within thirty (30) days of date
of invoice, which shall not be earlier than the date of shipment. All invoices
are to be sent to Licensee at the address requested on the purchase order. The
invoiced amount for Contract Products shipped by Licensor to Licensee shall be
the total Supply Price as listed in EXHIBIT J-2.

 

5.1 The point of delivery shall be as stated in the purchase order unless
otherwise specified by Licensee.

 

5.2 Unless otherwise agreed in writing Licensor will deliver the Contract
Products ordered not exceeding the forecast of Article 2 on the date specified
in each purchase order and/or receiving date of LICENSEE Products, provided that
this date is not within four (4) weeks after Licensor receives the purchase
order.

 

5.3 Title shall pass to Licensee on delivery to Licensee at the place specified
in Article 5.1. Until delivery to Licensee at the place specified in Article
5.1, risk of loss shall be shared evenly by Licensor and Licensee. The EURO
amount of the value of the Contract Products in any shipment shall be calculated
as the manufacturing cost to Licensor for replacement of those products.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 35 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

6 Licensor will supply to Licensee on or before the date hereof and throughout
the Agreement sufficient information, know-how and documentation to enable
Licensee to use the Contract Products in a proper manner.

 

7.1 Licensor warrants as follows:

 

  7.1 (a) that all Contract Products manufactured and supplied under this
Agreement shall accord with the specifications set forth in EXHIBIT I or such
other specification as has been agreed between the parties in writing in
substitution therefore;

 

  7.1 (b) that prior to delivery all tests and quality control procedures set
out in this Agreement – if any—will have been carried out in relation to each
unit of the Contract Products with satisfactory results.

 

7.2 If explicitly agreed, Licensor will disclose to Licensee particulars of
results of the quality control tests carried out on the Contract Products if
these particulars are requested by Licensee and will at the request of Licensee
permit a duly authorized representative of Licensee to visit and inspect the
process of manufacture by Licensor of the Contract Products.

 

7.3 Alterations in quality control procedures and technical specifications may
be introduced from time to time by written agreement between Licensor and
Licensee prior to such alterations being introduced.

 

7.4 On receipt of any claim pertaining to Licensor’s warranties contained in
this Article 7 or to make good any shortages or non-completed deliveries,
Licensor will within reasonable time provide Licensee or its subsidiary,
affiliate, distributor, agent or customer with replacement Contract Products or
parts thereof to the extent necessary to meet these warranties or shortages.

 

7.5 Licensor will reimburse Licensee for any reasonable and necessary expenses
and losses incurred by Licensee by reason of the withdrawal or recall of the
Contract Products or any parts thereof or the withdrawal or recall of the
Contract Products from the market for any reason related to any defects of the
Contract Products due to any fault of Licensor. Such reimbursement will not
exceed the prices paid by Licensee for the pertaining delivery of Contract
Products.

 

7.6 Licensee will reimburse Licensor for any reasonable and necessary expenses
and losses incurred by Licensor by reason of the withdrawal or recall of the
Contract Products or

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 36 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

any parts thereof from the market for any reason unrelated to the Contract
Products present in these Contract Products. Such reimbursement will not exceed
the total amount paid by Licensee to Licensor for the pertinent Contract
Products.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 37 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT I –PRODUCT SPECIFICATIONS

Product: Cancer Confirmation Probemix

For Metaphase/Interphase preparations and Direct Preparations, male and female
samples should show:

 

  •   For normal cases, [******************************************************

**************] spots should be visible at the specified locus of chromosomes in
[***] of cells analyzed.

 

  •   Intensity of the signals should be comparable to the former approved batch
of the same [******].

 

  •   Intensity and quality of the [*****] will be confirmed by LICENSEE on the
specific application by comparative testing with the former batch.

Expiry Date

 

  •   For all Contract Products, 2 years upon proper storage at 4°C.

Amounts per test:

 

  •   [*****]

As may be appropriate the Parties may periodically update the specifications of
the LICENSED PRODUCTS.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 38 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT J1 – FEE(S)

Upfront & Milestone Payments

 

1) In consideration of the rights and licenses granted hereunder IMMUNICON shall
pay to KREATECH an entrance fee of [****] due within thirty (30) days of the
EFFECTIVE DATE of this AGREEMENT.

KREATECH shall offer IMMUNICON the option to substitute at no additional cost
the [****************].

 

2) In further consideration of the rights and licenses granted hereunder,
IMMUNICON shall pay to KREATECH Milestone Fees as listed below:

Commercialization Milestones:

IMMUNICON agrees to pay KREATECH the sum of [******] due within thirty (30) days
of the first commercial sale to a third party that is not an AFFILIATE of
IMMUNICON of either a service or product that utilizes the LICENSED PRODUCTS.

Regulatory Milestones:

IMMUNICON agrees to pay KREATECH the sum of [*****] due within thirty (30) days
of submission of an IMMUNICON regulatory application to the United States Food &
Drug Administration (“FDA”) that utilizes the LICENSED PRODUCTS. Upon the
successful clearance of IMMUNICON’s application by the FDA, IMMUNICON further
agrees to pay KREATECH an additional [******] due within thirty (30) days of
formal notification of such clearance by the FDA.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 39 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT J 2– Payments for LICENSED PRODUCTS

In good faith the Parties agree that the purchase of the LICENSED PRODUCTS will
proceed as follows:

Research Phase: the duration of the Research Phase shall be no longer than two
(2) years commencing from the January 3 2006.

Minimum guaranteed tests per Y1 and Y2: [***] tests each Year

Minimum order quantity: [***] tests, expiration time 2 years.

Price per test [***],-

Exploratory Phase: the duration of the Exploratory Phase shall be no longer than
two (2) years commencing from the January 3 2008.

Minimum guaranteed tests per Y3 and Y4: [***] tests each Year

Minimum order quantity: [***] tests, expiration time 2 years.

Price per test [*****]

Formal Commercialization Phase: This period of formal commercialization shall
commence upon the expiration of the “Exploratory Phase” described above.

Minimum guaranteed tests year 1: [***] tests

Minimum guaranteed tests year 2: [***] tests

Minimum guaranteed tests year 3: [****] tests

Minimum guaranteed tests year 4: [****] tests

Minimum guaranteed tests after year 4: [****] tests

[***] tests per Y: price per test [***]

[***] tests per Y: price per test [***]

[***] tests per Y: price per test [***]

[***] tests per Y: price per test [***]

[***] tests per Y: price per test [***]

[***] or more tests per Y: price per test [***]

In the event KREATECH signs any agreement with a third party providing for a
license under Patent Rights at a supply prices, entrance and milestone fees and
royalty rate that in the aggregate are more favourable than that provided for in
this Agreement for the combination of TERRITORY, PRODUCT APPLICATION, and MARKET
SEGMENT, KREATECH will promptly so inform LICENSEE, and will offer to modify
this Agreement to provide to LICENSEE materially equivalent terms and conditions
as those set forth in such third party agreement, including without limitation
the same supply prices, entrance and milestone fees and royalty rate as set
forth in such third party agreement.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 40 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT K - REPORTS

 

(a) A narrative description of the steps being taken to create a market demand
for the LICENSED PRODUCTS, to commercialize the LICENSED PRODUCTS and to meet
the market demand for the LICENSED PRODUCTS;

 

(b) A narrative description of the LICENSED PRODUCTS currently being offered for
sale by LICENSEE and its RESELLERS (if any). Copies of current sales brochures,
promotional materials, and price lists shall be included with such description;

 

(c) The number, type and serial number or lot number of LICENSED PRODUCTS sold
or disposed of by LICENSEE and each RESELLER (if any);

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 41 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL



--------------------------------------------------------------------------------

EXHIBIT L – KREATECH’S STANDARD FEES 2005/2006

The parties agree that KREATECH’s standard fees are [***]- per hour. Prior to
LICENSEE engaging the services of KREATECH, the Parties shall in good faith
agree upon the amount of such services to be performed.

 

ULS™ Supply and Marketing License Agreement

Kreatech - Immunicon V2.0

Page 42 of 42

 

  

KREATECH:

 

 

 

_________

    

LICENSEE:

 

 

 

_________

CONFIDENTIAL